NOTE: This order is nonprecedentia1.

Um'ted States Court of Appeals
for the Federal Cirmit

ROBERT DONNELL DONALDSON,
Petitioner, ,

V.

DEPARTMENT OF HOMELAND SECURITY,
Respondent.

2012-3160

Petition for review of the Merit Systems Protection
Board in case no. DA3330110862-I-2.

ON MOTION

ORDER

Robert Donaldson moves for leave to proceed in forma
pauperis.

Upon consideration thereof,

IT IS ORDERED THAT:

ROBERT DONALDSON V. DHS 2

The motion for leave to proceed in forma pauperis is
denied. The docketing fee must be paid within 14 days
from the date of filing of this order.

FoR THE CoURT

 2 2 2012 /s/ Jan Horbaly
Date J an Horbaly
Clerk

cc: Robert Donnell Donaldson

Joshua E. Kurland, Esq.
s24 U.S. COUR¥¢'.!|FEA?PEALS FOR

THE FEDERAL C\RCU\T
AUG 22 2012
JAN HORBA|.V
~ C|.EBK